                  Case: 21-1088, Document:
          Case 8:21-cv-00824-FLA  Document5-7,
                                           1-1 Filed:
                                                Filed 05/03/2021
                                                      05/04/21 PagePage
                                                                    1 of 41 ofPage
                                                                               4 ID #:9
21−1088 Shady Bird Lending, LLC v. The Source Hotel, LLC


                                                General Docket
                              U. S. Bankruptcy Appellate Panel for the Ninth Circuit
Bankruptcy Appellate Panel Docket #: 21−1088                                              Docketed: 04/29/2021
Shady Bird Lending, LLC v. The Source Hotel, LLC
Appeal From: California Central − Santa Ana
Fee Status: fee paid
Case Type Information:
  1) Bankruptcy
  2) Chapter 11 Business
  3) null
Originating Court Information:
  District: 0973−8 : 8:21−bk−10525−ES
  Presiding Judge: Erithe A. Smith, U.S. Bankruptcy Judge
  Date Filed: 02/26/2021
  Date Order/Judgment:                   Date NOA Filed:                Date Rec'd BAP:
  04/28/2021                             04/28/2021                     04/29/2021
Prior Cases:
   None

Current Cases:
  None
Panel Assignment:    Not available




Docket as of 05/03/2021 11:29:51 AM                page 1 of 4
                 Case: 21-1088, Document:
         Case 8:21-cv-00824-FLA  Document 5-7,
                                          1-1 Filed: 05/03/2021Page Page
                                               Filed 05/04/21       2 of 42 of 4 ID #:10
                                                                            Page
21−1088 Shady Bird Lending, LLC v. The Source Hotel, LLC


In re: THE SOURCE HOTEL, LLC
            Debtor
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−


SHADY BIRD LENDING, LLC                              Daniel A. Lev, Esquire, Bankruptcy Counsel
         Appellant                                   Direct: 213−626−2311
                                                     [COR LD NTC Retained]
                                                     SulmeyerKupetz, APC
                                                     Suite 3400
                                                     333 S. Grand Avenue
                                                     Los Angeles, CA 90071

                                                     Ronald N. Richards, Esquire, Attorney
                                                     Direct: 310−556−1001
                                                     [COR LD NTC Retained]
                                                     LAW OFFICES OF RONALD RICHARDS &
                                                     ASSOCIATES, APC
                                                     P.O. Box 11480
                                                     Beverly Hills, CA 90213
v.


THE SOURCE HOTEL, LLC                                Ron Bender, Esquire, Bankruptcy Counsel
         Appellee                                    Direct: 310−229−1234
                                                     [COR LD NTC Retained]
                                                     Levene Neale Bender Yoo & Brill LLP
                                                     Suite 1700
                                                     10250 Constellation Boulevard
                                                     Los Angeles, CA 90067−0000

                                                     Juliet Y. Oh, Bankruptcy Counsel
                                                     Direct: 310−229−1234
                                                     [COR LD NTC Retained]
                                                     10250 Constellation Blvd Ste 1700
                                                     Los Angeles, CA 90067




Docket as of 05/03/2021 11:29:51 AM            page 2 of 4
                 Case: 21-1088, Document:
         Case 8:21-cv-00824-FLA  Document 5-7,
                                          1-1 Filed: 05/03/2021Page Page
                                               Filed 05/04/21       3 of 43 of 4 ID #:11
                                                                            Page
21−1088 Shady Bird Lending, LLC v. The Source Hotel, LLC

In re: THE SOURCE HOTEL, LLC

           Debtor

−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−

SHADY BIRD LENDING, LLC

           Appellant

v.

THE SOURCE HOTEL, LLC

           Appellee




Docket as of 05/03/2021 11:29:51 AM            page 3 of 4
                 Case: 21-1088, Document:
         Case 8:21-cv-00824-FLA  Document 5-7,
                                          1-1 Filed: 05/03/2021Page Page
                                               Filed 05/04/21       4 of 44 of 4 ID #:12
                                                                            Page
21−1088 Shady Bird Lending, LLC v. The Source Hotel, LLC

04/29/2021   1   Received notice of appeal filed in Bankruptcy Court on 04/28/2021, and copy of order. (PI) [Entered:
                 04/30/2021 05:31 PM]
04/30/2021   2   Filed (ECF) Attorney Mr. Ronald N. Richards, Esquire for Appellant Shady Bird Lending, LLC's
                 Emergency motion to expedite appeal; 04/30/2021 served by: email − Attorney for Appellees: Bender,
                 Oh; Attorney for Appellants: Lev, Richards. [21−1088] (RNR) [Entered: 04/30/2021 06:47 PM]
05/03/2021   3   Notice to all parties and Bankruptcy Court RE: BAP Case number assigned: CC− 21−1088. Sent
                 Bankruptcy Record Request Form to Bankruptcy Court. (PI) [Entered: 05/03/2021 10:35 AM]
05/03/2021   4   Filed (ECF) Attorney Ms. Juliet Y Oh for Appellee The Source Hotel, LLC's Objection to BAP
                 jurisdiction; served on 05/03/2021 email − Attorney for Appellants: Lev, Richards. [21−1088] (JYO)
                 [Entered: 05/03/2021 10:42 AM]




Docket as of 05/03/2021 11:29:51 AM                 page 4 of 4
